April 30, 2013




                                 JUDGMENT

                     The Fourteenth Court of Appeals
                THE CITY OF BEAUMONT, TEXAS, Appellant

NO. 14-12-00059-CV                    V.

  BEAUMONT PROFESSIONAL FIREFIGHTERS LOCAL 399 AND JAMES
                    LANDRUM, Appellees
                   ____________________


      This cause, an appeal from the judgment in favor of appellees, Beaumont
Professional Firefighters Local 399 and James Landrum, signed December 13,
2011, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, the City of Beaumont, Texas, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.